Citation Nr: 0828593	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased rating for lumbosacral 
spondyloarthritis, currently evaluated as 40 percent 
disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964 and from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which continued the veteran's 
evaluation for lumbosacral spine spondyloarthritis at 40 
percent disabling in January 2004 and denied entitlement to 
TDIU in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 dated April 2006, the veteran asserts that 
the Social Security Administration (SSA) has declared him 
totally and permanently disabled because of his back 
condition.  Yet, the claims file does not contain any SSA 
records.  These records are potentially pertinent to the 
claims of entitlement to an increased rating for lumbosacral 
spondyloarthritis and TDIU.  Accordingly, VA is required to 
obtain any SSA records prior to deciding the veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); Masors v. 
Derwinski, 2 Vet. App. 181 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain the veteran's 
complete Social Security records, 
including all decisions and any medical 
records relied upon in making those 
decisions.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity any right or 
left-sided neuropathy or radiculopathy 
found to be present.  

Thereafter, the examiner should opine 
as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected low back disability 
renders him unable to secure or follow 
a substantially gainful occupation.  In 
offering this assessment, the examiner 
must acknowledge and comment on a May 
2005 private medical statement 
indicating that the veteran may be 
unemployable due to his low back 
disability.

All findings and conclusions should be 
set forth in a legible report.

3.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

